Citation Nr: 0521446	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  97-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a claimed neck 
disorder.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected left shoulder dislocation, status post 
arthroplasty.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse





ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active service from October 1978 to January 
1982.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
RO.  

In April 1999, the Board remanded the issues on appeal to the 
RO for further development of the evidence and other action.  
Among the issues remanded to the RO was that of a total 
compensation rating based on individual unemployability 
(TDIU).  

In April 2003, the RO granted entitlement to TDIU benefits, 
and that issue is therefore moot and no longer before the 
Board as the full benefit sought on appeal has been granted.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

In January 2004, the RO granted an increased rating of 30 
percent for the veteran's service-connected left shoulder 
dislocation, status post arthroplasty.  Although each 
increase represents a grant of benefits, a decision awarding 
a higher rating, but less that the maximum available benefit 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The issue of an evaluation in excess of 30 percent for the 
service-connected left (minor) shoulder dislocation status 
post arthroplasty is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



FINDING OF FACT

1.  The veteran did not manifest a cervical spine disability 
in service or for many years thereafter.  

2.  The currently demonstrated myofascial neck pain is not 
shown to be due to any event or incident of the veteran's 
active duty service.  



CONCLUSION OF LAW

The veteran's neck disability manifested by myofascial pain 
syndrome is not due to disease or injury that was incurred in 
or aggravated by active service; nor may any arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of service connection.  
The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision on this issue.  Thus, the Board believes 
that all relevant evidence which is available has been 
obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing at the RO.  

Further, by November 1996 Statement of the Case, an October 
2003 letter, and the January 2004 Supplemental Statement of 
the Case, he and his representative have been notified of the 
evidence needed to establish the benefit sought.  The veteran 
has been advised via the letter and the Supplemental 
Statement of the Case regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
in this regard has been afforded VA medical examinations in 
connection the claim of service connection.  

Consequently, the Board concludes that VA's statutory duties 
to notify and assist the veteran have been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

A careful review of the service medical records shows that 
the veteran complained of having neck pain in April and 
December 1981.  On both occasions, the assessment was that of 
muscle strain.  

On his discharge examination in January 1982, the veteran 
complained of having occipital headaches and cervical pain.  
The examiner opined that the veteran was suffering from 
tension headaches.  

The post-service medical records have assessed the veteran's 
neck complaints as neck "degeneration" and musculoskeletal 
pain.  

A June 1995 X-ray study revealed minimal evidence of 
arthritic changes and recommended a computerized tomography 
(CT) scan or magnetic resonance imaging to verify a more 
pronounced disorder.  

The veteran testified in June 1997 that his military 
specialty was a rescue swimmer.  He asserted that he injured 
his neck while being dragged through the water by a military 
helicopter.  

On December 1999 VA orthopedic examination, the veteran 
stated that he suffered a neck injury in service but was 
unable to recall the exact circumstances of the injury due to 
the length of time that had elapsed.  The veteran reported 
that he was treated with a neck collar for approximately one 
week.  

The examiner noted that a March 1998 CT scan was 
unremarkable.  On objective examination, there was no gross 
deformity of the veteran's neck.  The veteran's neck was 
sensitive to palpation.  

The examiner diagnosed "chronic neck" most likely due to 
myofascial pain.  There was no evidence of cervical 
neuropathy or radiculopathy.  There was no evidence of 
cervical arthritis.  

The examiner opined that there was no clear indication of a 
neck injury in service.  The radiological evidence revealed 
no disk herniation and there was good preservation of disk 
spaces.  

The examiner indicated that a review of the record and 
physical examination reflected that the veteran's chronic 
neck pain was consistent with myofascial neck pain that was 
not likely due to any incident in service.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although a veteran may testify as to symptoms he or she 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

There is no evidence of a neck injury in service, and the 
most current radiologic evidence reveals no significant neck 
abnormality.  The veteran in this regard did not manifest a 
neck disability in service or for many years thereafter.  

The June 2003 VA orthopedic examination report reflects a 
diagnosis of myofascial pain syndrome with a medical opinion 
that such diagnosis was not related to any incident in 
service.  

Service connection can only be granted for a presently 
manifested disability.  38 C.F.R. § 3.303; Gilpin, supra.  
Because the radiologic evidence reveals no orthopedic 
disability of the neck.  The recent VA examination determined 
that he had a myofascial pain syndrome.  

However, because the competent medical evidence reflects no 
nexus between neck pain and service, service connection must 
be denied.  38 C.F.R. § 3.303.  

The veteran is of the opinion that a neck disability is 
related to service.  The veteran, however, is not shown to be 
competent the to render medical opinions upon which the Board 
may rely.  Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in June 2003, a VA examiner opined that 
the veteran's myofascial neck pain was unrelated to service.  

There is no medical evidence to the contrary, and there is no 
other diagnosed disability of the neck that is related to 
service or otherwise.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  
Accordingly, service connection is not warranted.  



ORDER

Service connection foe a neck disorder is denied.  



REMAND

The June 2003 VA orthopedic examination report is not 
adequate for the purpose of rating the service-connected left 
shoulder disability.  Thus an orthopedic examination of the 
left shoulder should be scheduled.  

All symptoms to include range of motion should be described 
in detail; the examiner in this regard should identify any 
objective evidence of pain or functional loss due to pain 
associated with the service-connected disability.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be furnished a VA 
orthopedic examination in order to 
evaluate the current severity of the 
service-connected left shoulder 
disability.  All symptoms should be 
described in detail; the examiner in this 
regard should identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected disability.  The examiner 
should be requested to provide an opinion 
as to the extent that left shoulder pain 
limits the veteran's functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, 
the left shoulder exhibits weakened 
movement, excess fatigability, or 
incoordination.  The examiner also should 
comment on the effect of the left 
shoulder disability on left shoulder 
range of motion.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  

2.  Next, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the 
Board for the purpose of appellate disposition, if 
indicated.  

The veteran has the right to submit additional 
evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


